PUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-2214


SHARON T. THOMAS,

                Plaintiff - Appellant,

           v.

THE SALVATION ARMY SOUTHERN TERRITORY; F. BRADFORD BAILEY;
THE SALVATION ARMY; BOBBY LANCASTER; DERONDA METZ; BARBARA
GREEN; VICTORY CHRISTIAN CENTER, INCORPORATED; CHURCH IN THE
CITY MINISTRIES; CATHY DOE; FRIENDSHIP COMMUNITY DEVELOPMENT
CORPORATION, My Sister’s House Transitional Living Center;
IRIS HUBBARD,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge. (3:14-cv-00403-RJC-DCK)


Argued:   September 21, 2016                Decided:   November 8, 2016


Before WILKINSON and FLOYD, Circuit Judges, and Irene M. KEELEY,
United States District Judge for the Northern District of West
Virginia, sitting by designation.


Affirmed as modified by published opinion.       Judge Wilkinson
wrote the opinion, in which Judge Floyd and Judge Keeley joined.


ARGUED: Gregory Dolin, UNIVERSITY OF BALTIMORE SCHOOL OF LAW,
Baltimore, Maryland, for Appellant.    Matthew David Lincoln,
MOORE & VAN ALLEN PLLC, Charlotte, North Carolina, for
Appellees. ON BRIEF: Catherine Florea, Third Year Law Student,
Marie Langlois, Second Year Law Student, UNIVERSITY OF BALTIMORE
SCHOOL OF LAW, Baltimore, Maryland, for Appellant.




                               2
WILKINSON, Circuit Judge:

     Sharon     Thomas        appeals      the    dismissal      under    28     U.S.C.

§ 1915(e) of her claims against three charitable organizations,

which    she   says   unlawfully        refused     to   admit    her    to    homeless

shelters because of her alleged mental health disability. We

affirm the judgment of dismissal as modified to indicate that it

be without prejudice.

                                           I.

     Thomas     was     receiving       behavioral       health     services         from

Monarch Mental Health Care, a non-profit organization, when she

became    homeless    on      July   10,    2012.    Monarch     referred       her   to

defendant Salvation Army. When she arrived at the Salvation Army

shelter   on   July     12,     2012,   Thomas      completed    some    preliminary

paperwork,     agreed      to    follow     the     shelter’s     rules,       and    was

admitted.

     The Salvation Army shelter was crowded, and on July 16, a

Salvation Army staff member informed Thomas that she would be

transferred to defendant Church in the City, a shelter run by

the third and final defendant, Victory Christian Center. 1 During




     1 Thomas’s original complaint named an additional charity –
My Sister’s House – and various employees of the charities as
defendants. Her counseled brief advances arguments only against
the Salvation Army, Church in the City, and Victory Christian
Center. Because Thomas has waived claims against the other
defendants, we address only her claims against the Salvation
(Continued)
                                            3
an intake interview with a Church in the City nurse, Thomas

disclosed her mental health issues. In her complaint, Thomas

describes Church in the City as having strict rules and as being

“very clean and quiet.” J.A. 13. Thomas stayed at Church in the

City for almost a month before being evicted, and she claims

that she followed all of the shelter’s rules during her stay.

       While at Church in the City, Thomas visited the Salvation

Army   shelter    twice.      First,       on       July   19,   Thomas     completed       the

Salvation Army’s official intake assessment paperwork. In this

paperwork, Thomas disclosed that she was receiving behavioral

mental   health       services      and     authorized           the     release     of    some

medical information to the Salvation Army. Second, on July 31,

Thomas   went    to    the    Salvation             Army   to    see    a   doctor    to    get

medication.      Thomas      does    not    specify         what    medication       she    was

receiving,    but     she    notes    that          the    doctor      referred    her     to   a

behavioral health center. On the same visit, Thomas met with her

Salvation Army case manager. The meeting included a discussion

of Thomas’s mental health issues.

       Thomas’s problems with the shelters began on August 12,

when Church in the City evicted her. The shelter did not give

Thomas a reason for her ejection. Another woman was evicted at




Army, Church in the City, and Victory Christian Center.                                     See
Slezak v. Evatt, 21 F.3d 590, 593 n.2 (4th Cir. 1994).


                                                4
the same time for missing the shelter’s curfew, though Thomas

avers that she never missed curfew. Thomas’s complaint notes

that   she   had    been    given   additional       chores    the   day     before   –

cleaning three showers instead of two – by a volunteer who had,

a   few   weeks    earlier,    told   Thomas    not    to     question      the   Bible

during a Bible study class.

       From August 12 through August 15, Thomas tried and failed

to be admitted to the Salvation Army shelter a number of times.

Immediately after being ejected from Church in the City, Thomas

went to the Salvation Army shelter. She was told that she would

not be allowed to stay there if she had been ejected from Church

in the City. That same day, Thomas was hospitalized for chest

pains, and a hospital social worker called the Salvation Army on

her    behalf.     The     social   worker     was    informed       that    Thomas’s

Salvation Army case worker had decided that Thomas would not be

admitted to the Salvation Army shelter.

       Thomas herself called the Salvation Army twice the next

day, August 13. On the first phone call, Thomas’s case manager

told her that she had been ejected from Church in the City for

violating curfew. This call ended after Thomas accused her case

manager of acting unethically. On the second phone call, the

director of the Salvation Army shelter told Thomas she had been

ejected from Church in the City because she was not a good fit.



                                        5
       The following night, August 14, Thomas had nowhere to stay

and went to the police department for help. Two police officers

escorted her to the Salvation Army shelter, where she was again

denied entry. This time, a staff member told Thomas that the

director of the shelter had instructed her not to let Thomas

stay. The staff member did not give a specific reason for that

instruction but apparently believed it was due to mental health

issues and that if Thomas received a mental health evaluation,

she    would     be   admitted        to        the       shelter.       Thomas       went        to     a

psychiatric emergency room and was examined by a psychiatrist.

The next day, August 15, Thomas returned to the Salvation Army

shelter with her psychiatric discharge papers. She was again

refused admission to the shelter, though this time Thomas was

not given a reason for the denial.

       Thomas does not allege that she sought admission at the

Salvation Army shelter after August 15, but she did continue to

seek    an   answer     for    why     she       had       been       denied       admission.           On

September       12,   2012,     she        received             an    email    from        the     Area

Commander       for   the     Salvation           Army,          explaining         that     he        had

investigated      her    case    and        that          the    denial       of    services           was

justified because Thomas had “exhibited disrespect and hostility

toward the staff.” J.A. 21. The Area Commander offered shelter

if     Thomas    submitted       to        “a     mental             health    evaluation              and

stabilization         services        from”           a     behavioral             mental        health

                                                 6
organization. J.A. 21. In response, Thomas requested records of

her stay and of the Salvation Army’s relationship with Church in

the City. On October 23, 2012, Thomas received an email from

another    Salvation       Army     employee,      denying       her     request       for

records.

      Nearly two years later, on July 24, 2014, Thomas filed this

action    in   the   Western      District    of   North    Carolina,         moving    to

proceed in forma pauperis. The district court granted Thomas’s

motion. In the same order, however, the district court dismissed

all of Thomas’s claims under 28 U.S.C. § 1915(e)(2)(B)(ii) for

failure to state a claim on which relief could be granted. In

addition, the district court warned Thomas that if she continued

to file meritless lawsuits, it would require her to show cause

as to why the court should not enter a pre-filing injunction

against her. Thomas now appeals.

                                        II.

      Thomas    challenges      the   dismissal      of    her    claims      under     42

U.S.C. § 1983, 42 U.S.C. § 1985, the Americans with Disabilities

Act     (“ADA”),     the     Fair     Housing       Act      (“FHA”),         and      the

Rehabilitation Act. The district court dismissed these claims

under     28    U.S.C.     § 1915(e)(2)(B)(ii).            “The    standards           for

reviewing a dismissal under § 1915(e)(2)(B)(ii) are the same as

those    for   reviewing    a     dismissal    under   Federal         Rule    of   Civil

Procedure 12(b)(6).” De'Lonta v. Angelone, 330 F.3d 630, 633

                                         7
(4th Cir. 2003). Thus, we review this dismissal de novo and

accept pleaded facts as true. King v. Rubenstein, 825 F.3d 206,

212, 214 (4th Cir. 2016). While we construe allegations in a pro

se complaint liberally, a complaint still “must contain ‘enough

facts to state a claim for relief that is plausible on its

face.’” Id. at 214 (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544,   570   (2007)).   We   shall   address   each   of   Thomas’s   various

claims in turn. 2

                                      A.

       Thomas’s § 1983 claim cannot proceed because none of the

defendants are state actors. To state a claim under § 1983, a

plaintiff must allege that he was “deprived of a right secured

by the Constitution or laws of the United States, and that the

alleged deprivation was committed under color of state law.” Am.

Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999). The

color of law requirement “excludes from its reach merely private

conduct, no matter how discriminatory or wrongful.” Id. at 50

(internal quotations omitted). In rare cases, the state can “so

dominate[] [private] activity as to convert it to state action.”


       2
       Thomas advances arguments for her § 1983 and § 1985 claims
in her informal brief but not in her counseled brief.
Appellant’s Reply Br. 2 n.1. We have held in similar
circumstances that this results in waiver of the claims. Slezak,
21 F.3d at 593 n.2 (declining to consider issues not raised in
counseled brief). Nonetheless, we will in the exercise of our
discretion address her § 1983 and § 1985 claims.


                                      8
Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d 176, 181 (4th Cir.

2009).    The   defendants   here   are    three   private     charities,     and

Thomas has not alleged any facts that even remotely suggest that

defendants’     actions   were    attributable     to   the    state.     Without

state action, Thomas has no § 1983 claim.

                                      B.

      Thomas’s § 1985 claim of a civil conspiracy between the

Salvation Army and Church in the City must also be dismissed

because there are no allegations to support the existence of any

conspiracy. To bring a claim under 42 U.S.C. § 1985, a plaintiff

must show:

      (1) a conspiracy of two or more persons, (2) who are
      motivated by a specific class-based, invidiously
      discriminatory animus to (3) deprive the plaintiff of
      the equal enjoyment of rights secured by the law to
      all, (4) and which results in injury to the plaintiff
      as (5) a consequence of an overt act committed by the
      defendants in connection with the conspiracy.

Simmons v. Poe, 47 F.3d 1370, 1376 (4th Cir. 1995). Allegations

of “parallel conduct and a bare assertion of a conspiracy” are

not enough for a claim to proceed. A Soc'y Without A Name v.

Virginia, 655 F.3d 342, 347 (4th Cir. 2011) (quoting Twombly,
550 U.S. at 556).

      Thomas provides no facts to suggest that the Salvation Army

and Church in the City conspired to do anything, much less to

deprive her of rights because of her alleged mental disability.

For      example,   Thomas       claims    that     her       Salvation      Army

                                      9
identification badge included a mention of Church in the City

and that she was told she could not return to the Salvation Army

after being evicted from Church in the City. But these facts do

not show any coordination or conspiracy – they simply show two

charities working to help the same population of homeless people

in     Charlotte.       Thomas’s    complaint         offers        only   conclusory

allegations that the Salvation Army conspired with Church in the

City, and that is not enough to proceed on a claim under § 1985.

                                         C.

       Thomas    also    raises     a   claim       under     the     Americans     with

Disabilities Act but lacks standing to bring it. Title III of

the ADA prevents discrimination on the basis of a disability in

places of public accommodation. 42 U.S.C. § 12182. It provides a

private right of action for injunctive relief but no right of

action for monetary relief. 42 U.S.C. § 12188; see also Ervine

v. Desert View Reg’l Med. Ctr. Holdings, LLC, 753 F.3d 862, 867

(9th    Cir.    2014)    (“Damages      are    not    an     available     remedy    to

individuals under Title III of the ADA; individuals may receive

only    injunctive      relief.”).      Injunctive          relief,    however,      “is

unavailable      absent      a     showing      of     irreparable         injury,     a

requirement that cannot be met where there is no showing of any

real   or   immediate     threat    that      the    plaintiff      will   be   wronged

again.” City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983).



                                         10
       Thomas fails to show any real or immediate threat that she

will be wronged again. Any denial of access to the shelters

occurred almost two years before Thomas filed this action. Her

complaint does not allege that she is still homeless or that the

defendants would still deny her access to the shelters because

of her disability. Moreover, Thomas indicates that she filed her

complaint “due [to] the persistent and distressing memories and

thoughts      about   the     experiences      of    abuse    and   discrimination,”

J.A.   24,     not    to    prevent    future       discrimination.     Without    the

threat   of    future      harm,     Thomas   is    not   entitled    to   injunctive

relief and thus has no valid claim under Title III of the ADA.

       In dismissing Thomas’s ADA claim for failure to exhaust

administrative         remedies,        the        district     court      erred    by

characterizing her claim as an employment claim under Title I of

the ADA. The district court was correct that Title I requires a

plaintiff to exhaust administrative remedies by filing a charge

with the Equal Employment Opportunity Commission before pursuing

litigation in federal court. 42 U.S.C. § 12117; see also Sydnor

v. Fairfax Cnty., 681 F.3d 591, 593 (4th Cir. 2012). But because

Thomas’s claims do not concern her employment, they do not fall

under Title I and thus are not subject to the administrative

exhaustion      requirement.         McInerney       v.   Rensselaer       Polytechnic

Inst., 505 F.3d 135, 138 (2d Cir. 2007) (per curiam) (“Title

III,     unlike       Title     I,     does     not       require    administrative

                                          11
exhaustion.”). Nonetheless, we may affirm the district court on

alternate grounds, Cochran v. Morris, 73 F.3d 1310, 1315 (4th

Cir. 1996) (en banc), and we have done so here.

       In her original complaint, Thomas cites the sections of the

ADA that comprise Title II. Title II, however, applies only to

“the services, programs, or activities of a public entity.” 42

U.S.C. § 12132; see also Pa. Dep’t of Corr. v. Yeskey, 524 U.S.
206,    209    (1998).    None    of     the       defendants     here    are   public

entities, so Thomas cannot proceed under Title II of the ADA

either.

                                         D.

       Thomas’s   FHA     claim    was     properly      dismissed       because     her

complaint      does      not     contain       a     plausible        allegation      of

discrimination. As relevant here, the FHA makes it unlawful to

“make   unavailable      or    deny . . .      a     dwelling    to    any   buyer    or

renter because of a handicap,” 42 U.S.C. § 3604(f)(1), or to

“discriminate against any person in the terms, conditions, or

privileges of sale or rental of a dwelling . . . because of a

handicap.” 42 U.S.C. § 3604(f)(2). A handicap is “a physical or

mental impairment which substantially limits one or more of such

person's      major   life     activities.”         42   U.S.C.       § 3602(h).     The

Salvation Army argues that homeless shelters are not covered

under § 3604(f) because the residents are not buyers or renters

and because a homeless shelter does not meet the definition of a

                                         12
dwelling under the FHA. Courts have differed on these points.

See, e.g., Hunter ex rel. A.H. v. D.C., 64 F. Supp. 3d 158, 177

(D.D.C. 2014) (homeless shelter is a dwelling under the FHA);

Intermountain        Fair    Hous.       Council        v.    Boise       Rescue     Mission

Ministries, 717 F. Supp. 2d 1101, 1109 (D. Idaho 2010), aff'd on

other grounds, 657 F.3d 988 (9th Cir. 2011) (homeless shelter is

not a dwelling under the FHA). We see no need to reach these

questions here because Thomas’s complaint independently suffers

from serious defects, as discussed below.

      One    such    defect        is    that     Thomas’s      complaint          fails    to

adequately     identify          her    mental     disability.        Thomas        provides

limited evidence in her complaint that she has some type of

mental     illness    –    she    received       care   from    a   behavioral        health

organization, she had an appointment with a doctor, and she was

on medication. In her informal appellate brief, Thomas specifies

her mental illness as a mood disorder. This evidence, though,

does not suggest that her mental illness is a handicap covered

by   the    FHA.   Moreover,       Thomas       alleges      that   she    was     “mentally

stable”     and     that    the        mental    evaluation         requested       by     the

Salvation Army was “unnecessary.” J.A. 5, 20. These facts do not

give rise to a “reasonable inference,” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009), that Thomas is handicapped under the FHA.

      Another defect is that Thomas’s complaint does not draw a

sufficient nexus of causation between whatever mental illness

                                            13
she may have and the defendants’ actions. To state a claim under

the FHA, Thomas must show that the defendants denied her housing

“because    of”    her       handicap.       42    U.S.C.   § 3604(f)(1).           Thomas’s

allegation against Church in the City on this point is purely

conclusory. Church in the City did not give Thomas a reason for

the    denial     of    shelter,       and        nothing   in   Thomas’s          complaint

suggests    that       the    denial    was       because   of   her    alleged       mental

disability.      While       Thomas’s    allegations        against         the    Salvation

Army are somewhat more detailed, the complaint does not make a

plausible allegation that the Salvation Army unlawfully denied

Thomas   shelter        “because       of”    a    mental   disability.           Even   when

construed liberally and with all reasonable inferences made in

Thomas’s favor, De’Lonta, 330 F.3d at 633, this is not a “claim

to relief that is plausible on its face,” Twombly, 550 U.S. at

570.

       The communications between the Salvation Army and Thomas

indicate that the Salvation Army had legitimate reasons to be

wary of admitting Thomas and sought reasonable reassurance that

Thomas would not cause problems as a resident. The most detailed

explanation       of    the     Salvation          Army’s   concerns         was    in    the

September 12, 2012 email sent by the Area Commander for the

Salvation       Army     summarizing          his     investigation          of     Thomas’s

situation:      “Your        actions    during       your   time       at    the    shelter

exhibited disrespect and hostility toward the staff that was

                                              14
endeavoring to help you, therefore you were asked to leave the

facility.” J.A. 21. The email also offered shelter if Thomas

would   “receive     a     mental      health       evaluation            and     stabilization

services.” J.A. 21. It is not reasonable to read this email as

evidence that the Salvation Army refused to admit Thomas because

of a mental disability. Rather, it is clear that the Salvation

Army’s decision to deny Thomas access was an effort to exercise

prudence and to ensure that, with the support of appropriate

medical     evidence,      any     mental       condition            of     hers    was       under

control. This       is   consistent          with    the       only       other    instance      in

Thomas’s complaint of a Salvation Army staff member referencing

her mental illness. In denying her access to the shelter, the

staff     member    suggested         Thomas      would         be    readmitted         if     she

obtained a mental health evaluation. J.A. 19.

      The    Salvation      Army       was     within          its    rights       to     require

reasonable     steps     to      ensure      that        Thomas       was       stable    before

admitting her to the shelter. The Salvation Army is charged with

protecting all of those in its shelters, and it simply cannot

run   the   serious      risk     of    admitting          a    resident          who    will    be

disruptive    and    may    inflict       harm      on    others.          Admitting      such    a

resident    jeopardizes         the    safety       of     other      residents          and    may

subject the shelter to significant liability. See e.g. Corporan

v. Barrier Free Living Inc., 19 N.Y.S.3d 160 (N.Y. App. Div.

2015) (affirming denial of homeless shelter’s motion for summary

                                             15
judgment where factual issues existed as to whether fatal attack

by resident was foreseeable); Keri Blakinger & Reuven Blau, NYC

Shelter to Pay $1.2M to Stabbed Resident’s Kin, N.Y. DAILY NEWS,

March 31, 2016, at 22 (describing $1.2 million settlement in

Corporan).

      If   denying      access     to      an    unstable      applicant          subjected    a

shelter    to    extended     litigation             and    potential       liability,      the

shelter    would    be    faced       with      a    difficult      dilemma.       Charitable

organizations would be subject to liability whichever way they

turned. Denial of access would lead to lawsuits like this one,

and   ill-advised        grants       of     access        could    lead     to    staggering

judgments       against     the       charitable            organization          if   another

resident was seriously harmed. The time and expense involved in

all   of    this    would     risk         impairing         the    humane        mission     of

sheltering homeless persons that is these organizations’ very

reason for being.

      In    fact,       Congress      anticipated            this    very     problem       and

repeatedly       declined        to        extend          statutory        protection        to

individuals who present a threat to public health or the safety

of others. See 42 U.S.C. § 3604(f)(9) (“Nothing in [the FHA]

requires    that    a    dwelling       be      made   available       to    an    individual

whose tenancy would constitute a direct threat to the health or

safety of other individuals or whose tenancy would result in

substantial physical damage to the property of others.”); 42

                                                16
U.S.C. § 12182(b)(3) (“Nothing in [the ADA] shall require an

entity to permit an individual to participate in or benefit from

the   goods,      services,          facilities,        privileges,        advantages      and

accommodations          of    such      entity       where    such   individual     poses       a

direct threat to the health or safety of others.”); McGeshick v.

Principi,     357 F.3d 1146,      1151       (10th    Cir.    2004)     (“[I]t    is    a

defense     to      claims      under          the    Rehabilitation          Act   that       [a

plaintiff]       may     pose       a    ‘direct       threat’       to   the    welfare       of

others.”). The district court was right not to put the shelter

between   a      rock    and    a       hard    place    by    imposing       liability    for

exercising prudence in the course of its admissions decisions.

      In an effort to clear the bar of plausibility, Iqbal, 556
U.S. at 678, Thomas claims in her complaint that “[t]here were

no instances . . . of conflict with staff,” J.A. 21, but this

assertion seems limited to her brief stay at the Salvation Army

before she was transferred to the Church in the City. Her own

descriptions of her later interactions with Salvation Army staff

do not serve to undermine the Salvation Army’s explanation. In

fact, those descriptions indicate the possibility of hostility,

including Thomas’s accusations of unethical staff conduct and

her threats of legal action. See J.A. 17, 20. Moreover, Thomas’s

alleged mental health problems are not inconsistent with hostile

interactions with staff members. In short, these problems may

have contributed to any unfortunate friction.

                                                 17
       Thomas argues that she received different explanations from

different Salvation Army staff members for refusing to admit

her. These explanations, however, show once again the Salvation

Army    exercising       caution    when    confronted         with       a       potentially

disruptive resident, and any minor inconsistencies are evidence

of     multiple      shelter      employees       dealing          with       a        difficult

situation. Cf. Price v. Thompson, 380 F.3d 209, 217 n.5 (4th

Cir. 2004) (finding inconsistencies that “ar[o]se from reading

applications hastily or from being nervous during depositions”

were not evidence of pretext).

       Thomas     also   complains     that      the    Salvation         Army          did      not

accept her discharge papers from the emergency room as a mental

health      evaluation.    These    papers       were    the       result         of    a    brief

consultation and fell short of being the considered opinion of a

mental      health   professional.     The       Salvation         Army   was          under      no

obligation      to   accept     such   an       abbreviated         assessment              as    an

adequate response to its offer of shelter if Thomas submitted to

a    fuller    mental    health     evaluation      from       a    behavioral              health

organization.

       In     sum,   Thomas’s      complaint      does     not       contain           “factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal,
556 U.S. at 678. Because we cannot make a reasonable inference

from her complaint – even when liberally construed – that Thomas

                                           18
is     handicapped       under     the     FHA    or     that        the        defendants

impermissibly       denied   Thomas       shelter       because          of   her    mental

illness, Thomas’s FHA claim must be dismissed.

                                          E.

       Finally, Thomas’s claim under the Rehabilitation Act was

also    properly    dismissed.      As    with    the    ADA       and    the    FHA,     the

Rehabilitation Act forbids discrimination based on a disability.

The Rehabilitation Act, though, differs in two key ways. First,

it applies only to programs receiving federal assistance. 29

U.S.C.    § 794;    see   also     Disabled      in    Action       v.    Mayor      &    City

Council of Baltimore, 685 F.2d 881, 883 (4th Cir. 1982). Second,

the Rehabilitation Act requires that a plaintiff show that the

exclusion was “solely by reason of her or his disability.” 29

U.S.C. § 794. This is a stricter causation requirement than the

ADA or FHA, under which the disability can be one of multiple

causes. Halpern v. Wake Forest Univ. Health Scis., 669 F.3d 454,

461-62    (4th    Cir.    2012)    (“To    succeed      on     a    claim       under      the

Rehabilitation Act, the plaintiff must establish he was excluded

‘solely by reason of’ his disability; the ADA requires only that

the disability was ‘a motivating cause’ of the exclusion.”);

Asbury    v.     Brougham,   866 F.2d 1276,    1279       (10th      Cir.       1989)

(holding the discriminatory reason “need not be the only factor

in the decision” for a violation of the FHA).



                                          19
       Thomas’s complaint alleges that the Salvation Army received

federal funding; there is no similar allegation for Church in

the     City    or     Victory       Christian          Center.    Assuming      that        the

Salvation       Army    would       be    subject       to   the   Rehabilitation           Act,

Thomas’s       claim    should       nonetheless        be   dismissed     for       the    same

reasons as her FHA claim. Thomas’s complaint fails to allege (1)

a mental illness that would qualify as a disability under the

Act or (2) a nexus between the Salvation Army’s decision not to

admit    her    and    her     alleged         mental    disability.      The    heightened

causation required for the Rehabilitation Act claim makes the

inadequacy of Thomas’s complaint even more apparent.

                                                F.

       Because we affirm the district court’s dismissal of all of

Thomas’s federal claims, we also affirm its decision to decline

to     exercise       supplemental         jurisdiction        and   thus       to    dismiss

Thomas’s state law claims without prejudice. See Shanaghan v.

Cahill, 58 F.3d 106, 110 (4th Cir. 1995).

                                               III.

       The district court was right to dismiss the complaint given

its multiple deficiencies, namely the omission of the nature of

any    illness       much     less       the    presence     of    such   illness          as   a

causative agent of the Salvation Army’s decision. The Salvation

Army    was    justified       in     exercising         prudence,    protecting           other

residents       and     its    staff,          and    requesting     a    more       thorough

                                                20
evaluation of Thomas’s mental health. Thomas has not thrown this

reasonable explanation into plausible doubt. Twombly, 550 U.S.

at 570. We therefore affirm the district court. We note that

Thomas   did   not   have   an   opportunity    to   respond   before    the

district   court     dismissed   her     complaint   sua   sponte   or    an

opportunity to amend her complaint. Thus, we modify the judgment

only to the extent that the dismissal be without prejudice. 3



                                                     AFFIRMED AS MODIFIED




     3 As the district court noted, Thomas has filed at least
eight lawsuits in the Western District of North Carolina,
prevailing in none, and at least five additional suits in the
Middle District of North Carolina. J.A. 59. Our opinion herein
does not reflect on whether Thomas should be subject to a pre-
filing injunction, a matter we leave to the district court in
the first instance.


                                    21